Citation Nr: 1737614	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-31 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for torn lateral collateral ligaments (LCL) of the left knee with osteoarthritis, bursitis, and iliotibial band friction syndrome (left knee disability).


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from July 200 through May 2001 and February 2006 through September 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  A September 2013 rating decision increased the rating  to 10 percent, effective September 16, 2011.  Despite the assignment of an increased rating, the full benefits sought have not been granted and the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

In November 2015 and May 2016,  the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the previous two remands, the Board has, in part, directed that additional VA examinations be obtained in order to ensure that this appeal is adjudicated on a complete and accurate disability picture.  Pursuant to the May 2016 Board remand, the Veteran was provided an examination in July 2016.  Review of this examination report indicates that, unfortunately, it is inadequate.  It provides a different diagnosis for the knee disability that previously provided without rationale and essentially indicates that there is no current symptomatology of the knee, to include indicating that the Veteran does not report such symptoms.  This is despite the prior evidence of record and the Veteran's competent and repeated reports of such symptoms.  On this basis, the Board remands to obtain an additional examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records,

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his service-connected left knee disability.  If possible, this examination should be performed by a different examiner than the examiner who performed the July 2016 examination.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the applicable Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the left knee.  The examiner should also complete testing for the right knee.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also specifically address additional loss of motion/functional loss on repetitive motion and during flare-ups.

If the examiner finds there is no loss range of motion, to include when considering functional loss, to the extent possible,  the examiner should reconcile these findings with prior findings of lost range of motion and the Veteran's lay statements.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Review the examination reports obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




